DETAILED ACTION
	This Office Action is in response to an amendment filed 05/17/2022.
Claims 6-21 are pending.
	Claims 6 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: It has come to the attention of the Examiner, in comparing the “clean copy” and the “marked up copy” of the Specification filed 06/15/2021, that the “clean copy” needs to be renumbered to correspond to the “marked up copy”. The “clean copy” is missing and/or repeats paragraph numbers. The PGPUB appears to correspond to the “marked up copy”. In the meantime, the Examiner will refer to the PGPUB version of the Specification.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al (hereinafter Blandin, U.S. Patent Application Publication No. 2017/0293681 A1, filed 12/15/2016, published 10/12/2017) in view of Shanmugam et al. (hereinafter Shanmugam, U.S. Patent Application Publication No. 2019/0311036 A1, filed 04/10/2018, published 10/10/2019), and in further view of Smullen et al. (hereinafter Smullen, U.S. Patent Application No. 2017/0048170 A1, filed 10/14/2016, published 02/16/2017).
Regarding independent claim 6, Blandin teaches:
Note: Applicant has attempted to clarify (see Remarks filed 12/21/2021) that when it comes to the first user, such may be also referred to as the end-user, Applicant refers to a person who accesses chat for communication purposes (accessing it while visiting a webpage with a chat widget installed). With respect to the second user, it may be a chatbot that was previously configured by the second user to chat on behalf of the second user. Consequently, the word “user” refers to the natural person-one chatting on his own purpose while visiting the page and the “other” operating the scenario creation via Applicant’s invention.
The Examiner concludes that both the first and second users are humans; the second human user configures a chatbot to communicate on their behalf. Communications are between a human first user and a human second user via a chatbot.

A communication system for real-time communication between at least a first user and a second user (Fig. 2A illustrates real-time communications at a client device 220 between a human user (indicated by User Message 215) and an automated bot (e.g. chatbot; indicated by Bot Message 217, the automated bot interacting with the user on behalf of another entity (e.g. restaurant in Fig. 2A), the system including a chatbot (see Figs. 2A-B, 3) operating in connection with an Internet browser (see Fig. 1, Web Browser 170), the system comprising:
Note: In Applicant’s Remarks (filed 12/21/2021) the term first user is synonymous with the term end-user and is a human being (“a person who accesses chat for communication purposes (accessing it while visiting a webpage with a chat widget installed”)).

a scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows the developer to compose (e.g. build) and annotate developer-written example conversations and/or edit/annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot (e.g. chatbot) in responding to communications received from a user (e.g. first user) via a messaging application);
Note: In Applicant’s Remarks (filed 12/21/2021) the term second user is synonymous with the term chatbot.

a chatbot infrastructure configured to send messages by the first user as an element of the scenario and to respond to messages from the second user within an instant communication channel based on a scenario sequence configured by the first user (at least p. 3, [0038]; pp. 5-6, [0054], [0058], [0066]-[0067]; pp. 7-11, [0086]-[0088], [0094]-[0123]; Figures 1, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios) to understand and respond to messages sent by a user via a messaging application).
data storage configured to save scenarios, messages, and responses created by the first user and sent by the chatbot infrastructure (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories), interpreted as the claimed scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).
an application programming interface [(API)] configured to facilitate communication between the scenario builder, chatbot infrastructure, and service providers of instant messaging systems (at least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Figures 1, 3A-C, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer);
API configured to facilitate communication between chatbot infrastructure and communication channels (at least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Figures 1, 3A-C, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer);
wherein, the scenario comprises a sequence of messages based upon conditions predefined by the first user (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user (e.g. first user) to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application); and
Notes: the explicit phrases “API fallbacks,” and “JSON structure” is not found in the Specification. However, the term “JSON view” is found at [0015]; Fig. 4. The term “API” is found Abstract, [0004], [0006]-[0007]; [0015]-[0016]; [0020]-[0021]; at The term “webhook” only appears at p. 7, [0028]. The term “fallback” (p. 4, [0022]; Fig. 7, is found to be associated with the terms “interaction,” “action” ([0016]-[0017]).

Blandin fails to explicitly teach:
wherein, the API further includes API fallbacks…
However, Shanmugam teaches:
wherein, the API further includes API fallbacks, … (at least p. 3, [0035] [Wingdings font/0xE0] Shanmugam teaches the notion of a “Fall Back Intent” switch which configures the conversation to route to this intent if the user’s question was not understood at this scope in the dialog. As an example, the form 200 Fall Back Intent switch 208 is set at “Yes,” and that the fallback intent, for the billing dialog intent defined by the example form 200, is a request for the customer to rephrase the question. In such a scenario, if the end user mistakenly types “I want to pay my bill”. If “Fall Back Intent,” the conversation and be redirected to the fallback intent, i.e., a request to the end user to rephrase the question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shanmugam with those of Blandin as both inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Shanmugam to those of Blandin provide Blandin with a method of providing alternative options within an automated communication dialog for communications with an end human user.
Blandin and Shanmugam fail to explicitly teach:
wherein, the API further includes …, JSON structure, and webhooks.
However, Smullen teaches:
wherein, the API further includes …, JSON structure, and webhooks (at least col. 23, line 45 through col. 25, line 43; col. 27, line 49 through col. 28, line 31; Fig. 22; col. 29, lines 36-54 [Wingdings font/0xE0] Smullen teaches a Bot Designer 2202 where JSON or VXML is used. Further, Smullen teaches a third party automated human interface modules of a secure mobile communications platform 200 that enables third party bots (e.g. chatbots) to be used in the platform 200. Two approaches are made available to select third party bots. First, the secure mobile communications platform 200 provides a “web hook” integration infrastructure that enables secure mobile communications platform 200 customers to connect to third party bot platforms…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smullen with those of Blandin and Shanmugam as all three inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Smullen with those of Blandin and Shanmugam provide Blandin with a method of providing useful additional features assisting in the creation and maintenance of an automated communication dialog system for communications with an end human user.

Regarding dependent claim 7, Blandin teaches:
the scenario builder is configured to:
a. receive content entered by the first user in the scenario builder; enable conditional communication upon triggers selected by the first user; enable a plurality of paths that constitutes a scenario; remove elements of the scenario upon the first user selection; include messages sent by the chatbot infrastructure; respond to the messages sent by the second user; wherein the scenario builder further comprises a front end and a backend infrastructure connected to a networked database; and wherein the chatbot scenario further comprises content elements comprising audio visual content, triggers, and programmed reactions (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 8, Blandin teaches:
the chatbot infrastructure is configured to:
save scenarios created by the first user in the scenario builder in the data storage; adjust scenarios created by the first user in the scenario builder based upon changes implemented by the first user; operate in a networked environment (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories) scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).
Blandin fails to explicitly teach:
issue and receive API calls … 
However, Shanmugam teaches:
issue and receive API calls … (at least p. 3, [0035] [Wingdings font/0xE0] Shanmugam teaches the notion of a “Fall Back Intent” switch which configures the conversation to route to this intent if the user’s question was not understood at this scope in the dialog. As an example, the form 200 Fall Back Intent switch 208 is set at “Yes,” and that the fallback intent, for the billing dialog intent defined by the example form 200, is a request for the customer to rephrase the question. In such a scenario, if the end user mistakenly types “I want to pay my bill”. If “Fall Back Intent,” the conversation and be redirected to the fallback intent, i.e., a request to the end user to rephrase the question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shanmugam with those of Blandin as both inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Shanmugam to those of Blandin provide Blandin with a method of providing alternative options within an automated communication dialog for communications with an end human user.
Blandin and Shanmugam fail to explicitly teach:
issue and receive … webhooks 
However, Smullen teaches:
issue and receive … webhooks (at least col. 23, line 45 through col. 25, line 43; col. 27, line 49 through col. 28, line 31; Fig. 22; col. 29, lines 36-54 [Wingdings font/0xE0] Smullen teaches a Bot Designer 2202 where JSON or VXML is used. Further, Smullen teaches a third party automated human interface modules of a secure mobile communications platform 200 that enables third party bots (e.g. chatbots) to be used in the platform 200. Two approaches are made available to select third party bots. First, the secure mobile communications platform 200 provides a “web hook” integration infrastructure that enables secure mobile communications platform 200 customers to connect to third party bot platforms…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smullen with those of Blandin and Shanmugam as all three inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Smullen with those of Blandin and Shanmugam provide Blandin with a method of providing useful additional features assisting in the creation and maintenance of an automated communication dialog system for communications with an end human user.

Regarding dependent claim 9, Blandin fails to explicitly teach:
the application programming is configured to: issue API calls and webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario; receive API calls from external service providers; and trigger actions in the scenario built by the first user upon API calls and webhooks sent by external service provider.
However, Shanmugam teaches:
the application programming is configured to: issue API calls … that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario; receive API calls from external service providers; and trigger actions in the scenario built by the first user upon API calls … sent by external service providers (at least p. 3, [0035] [Wingdings font/0xE0] Shanmugam teaches the notion of a “Fall Back Intent” switch which configures the conversation to route to this intent if the user’s question was not understood at this scope in the dialog. As an example, the form 200 Fall Back Intent switch 208 is set at “Yes,” and that the fallback intent, for the billing dialog intent defined by the example form 200, is a request for the customer to rephrase the question. In such a scenario, if the end user mistakenly types “I want to pay my bill”. If “Fall Back Intent,” the conversation and be redirected to the fallback intent, i.e., a request to the end user to rephrase the question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shanmugam with those of Blandin as both inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Shanmugam to those of Blandin provide Blandin with a method of providing alternative options within an automated communication dialog for communications with an end human user.
Blandin and Shanmugam fails to explicitly teach:
the application programming is configured to: issue … webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario; and trigger actions in the scenario built by the first user upon … and webhooks sent by external service providers.
However, Smullen teaches:
the application programming is configured to: issue … webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario; and trigger actions in the scenario built by the first user upon … and webhooks sent by external service providers (at least col. 23, line 45 through col. 25, line 43; col. 27, line 49 through col. 28, line 31; Fig. 22; col. 29, lines 36-54 [Wingdings font/0xE0] Smullen teaches a Bot Designer 2202 where JSON or VXML is used. Further, Smullen teaches a third party automated human interface modules of a secure mobile communications platform 200 that enables third party bots (e.g. chatbots) to be used in the platform 200. Two approaches are made available to select third party bots. First, the secure mobile communications platform 200 provides a “web hook” integration infrastructure that enables secure mobile communications platform 200 customers to connect to third party bot platforms…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smullen with those of Blandin and Shanmugam as all three inventions are related to the use of bots or chatbots in communications between users, where one user is an end-user and the other a designer or developer of the bot or chatbot. Adding the teachings of Smullen with those of Blandin and Shanmugam provide Blandin with a method of providing useful additional features assisting in the creation and maintenance of an automated communication dialog system for communications with an end human user.

Regarding dependent claim 10, Blandin teaches:
the application programming interface is configured to: assign a sequence of the scenario based on a condition configured by the first user; reassign the scenario if the response of the second user does not match the scenario configured by the first user; cease the scenario sending upon direct request from the first user sent by the user interface; and wherein the user interface comprises frontend infrastructure configured to further process information to cease sending through the backend infrastructure (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 11, Blandin teaches:
the conditions in the scenario builder are configured to: trigger a scenario based on human language analysis; trigger a scenario based on a Sorensen-dice coefficient; trigger a scenario based on a Levenshtein distance; introduce more than one fork in the scenario created in the scenario builder by the first user that is based upon the condition; to accept values exact, similarly, or interpreted as a value in the scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 12, Blandin teaches:
the scenario builder is configured to: operate on the first user processor and within the browser; operate with the user input; accept alphanumeric content; support the uploading of audio-visual content; and enable the use of hyperlinks and direct redirects to other websites (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 13, Blandin teaches:
the chatbot infrastructure is configured to: operate within the instant messaging channel; send messages to initiate the communication with the second user; respond to the messages sent by the second user; send textual content, audio-visual elements, hyperlinks according to the scenario; and send messages and responses according to the scenario (at least p. 3, [0038]; pp. 5-6, [0054], [0058], [0066]-[0067]; pp. 7-11, [0086]-[0088], [0094]-[0123]; Figures 1, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios) to understand and respond to messages sent by a user via a messaging application.

Regarding claims 14-21, claims 14-21 merely recite a method executable on the system of claim 6-13, respectively. Thus, Blandin in view of Shanmugam and Smullen teaches every limitation of claims 14-21, and provides proper motivation, as indicated in the rejections of claims 6-13.

Response to Arguments
	Regarding the previous rejection of independent claim 6 (and similarly claim 14), Applicant has amended claim 6 as indicated below:

6.	A communication system for real-time communication between at least a first user and a second user, the system including a chatbot operating in connection with an Internet browser, the system comprising:
a scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario;
a chatbot infrastructure configured to send messages by the first user as an element of the scenario and to respond to messages from the second user within an instant communication channel based on a scenario sequence configured by the first user;
data storage configured to save scenarios, messages, and responses created by the first user and sent by the chatbot infrastructure;
an application programming interface (API) configured to facilitate communication between the scenario builder, chatbot infrastructure, and service providers of instant messaging systems; and
wherein, the scenario comprises a sequence of messages based upon conditions predefined by the first user.

Summary of Applicant’s Remarks filed 03/14/2022.

1.	Applicant agrees that both the instant invention, as recited in independent claim 6, and that of the prior art of Blandin teach human-to-bot communications.

2.	Applicant disagrees that Blandin teaches “is the composition of certain technological elements used to make response matching to the scenario step, as well as communication elements that facilitate the system to communication channel data exchange” (top of page 10 of Remarks filed 03/14/2022).

The Examiner is unclear as to what limitations in independent claim 6 Applicant’s statement is referring to, especially “…make response matching to the scenario step”
As to Applicant’s statement, “communications elements that facilitate the system to communication channel data exchange,” the Examiner speculates that Applicant is referring to the claimed API?

3.	Applicant agrees that both the instant invention and the prior art of Blandin teach the technological element of 1. Natural Language Processing.

4.	Applicant argues that the definition of the term “entities” disclosed in the instant invention recited in independent claim 6 is different than Blandin’s definition of the term “entities” (bottom of page 10 of Remarks filed 03/14/2022).

The Examiner notes that there is no explicit use of the term “entities” in independent claim 6, as amended.

5.	Applicant argues that Blandin fails to teach or provide information regarding the possibility of query matching or variables matching. (top of page 11 of Remarks).

The Examiner notes that there is no explicit mention of the phrases “query matching” or “variables matching” in independent claim 6.

6.	Applicant argues that Blandin fails to teach communications techniques such as API fallbacks, JSON-based Communication, or webhooks.

Regarding “API fallbacks,” the term “fallback(s)” is referenced in the Specification at p. 1, [0014]-[0015] (Fig. 7) “Stories are built in a complex manner which enables to create broad relation and interaction structure of dependencies and fallbacks”, p. 2, [0016] “FIG. 3 depict an example scenario leading from Trigger “code_not_installed” to the fallback interaction,” “At the stage of the Query Matching, the embodiment may call back its API to send a webhook back to the channel provider with an adequate response, trigger or fallback action.” [0017] also contains references to the term “fallback” (e.g. “fallback action,” “fallback interaction”).
Each of these instances seem to refer to portions of the scenario (story?) coding akin to a typical programming construct “else” as in “if, then, else” and represents an alternative “action” or “interaction”.
The Examiner agrees with Applicant that Blandin fails to explicitly teach fallbacks.

However, Shanmugam et al. (hereinafter Shanmugam, US 2019/0311036 A1) teaches the notion of a “Fall Back Intent” switch which configures the conversation to route to this intent if the user’s question was not understood at this scope in the dialog. As an example, the form 200 Fall Back Intent switch 208 is set at “Yes,” and that the fallback intent, for the billing dialog intent defined by the example form 200, is a request for the customer to rephrase the question. In such a scenario, if the end user mistakenly types “I want to pay my bill”. If “Fall Back Intent,” the conversation and be redirected to the fallback intent, i.e., a request to the end user to rephrase the question (see p. 3, [0035]; Figure 2 of Shanmugam.
Regarding the term “JSON-based communications,” Blandin does not make mention of the term “JSON-based communications,”; the term in the invention referring to using JSON as a packaging format for communications to and from “users”.
However, Smullen et al. (hereinafter Smullen, US 9,450,901 B1) describes Bot Creation and Management along with a (see col. 23, line 45 through col. 25, line 43; Fig. 22) Bot Designer 2202 where JSON or VXML is used (see col. 23, line 45 through col. 25, line 45; col. 27, line 49 through col. 28, line 31; Fig. 22).

Regarding the term “webhooks,” the term is only found in the Specification at page 7, [0028], “At the stage of Query Matching, the present embodiments may call back their API to send a webhook back to the channel provider with an adequate response, trigger or fallback action.
The Examiner agrees with Applicant that the prior art of Blandin does not appear to include the term webhook.
However, Smullen et al. (hereinafter Smullen, US 9,450,901 B1) describes third party automated human interface modules of a secure mobile communications platform 200 that enables third party bots (e.g. chatbots) to be used in the platform 200. Two approaches are made available to select third party bots. First, the secure mobile communications platform 200 provides a “web hook” integration infrastructure that enables secure mobile communications platform 200 customers to connect to third party bot platforms… (see col. 29, lines 36-54 of Smullen).

7.	Applicant argues that the term “developer” as used in the instant invention is different from that of Blandin’s use of the term “developer” (middle of page 11 of Remarks). Applicant further states that Blandin’s definition of “developer” is “a competent and experienced developer, …” is different than that of the instant invention where the “developer” is (paraphrasing) an ordinary user (top of page 12 of Remarks).

While the Examiner understand Applicant’s interpretation, the claim language does not reflect that the “developer” is an “ordinary user”.

Regarding dependent claim 8 (reproduced below, amendments underlined)
8.	The system according to claim 6, wherein the chatbot infrastructure is configured to:
save scenarios created by the first user in the scenario builder in the data storage;
adjust scenarios created by the first user in the scenario builder based upon changes
implemented by the first user;
operate in a networked environment; and
issue and receive API calls and webhooks.

In a latter part of the outstanding Office Action, reference is made to storage.
Applicant’s invention discloses the database as the central element of data storage while Blandin discloses the repository.

Applicant respectfully submits that the use of some kind of storage center does not constitute any technological similarity between the two systems rising to the level of challenging patentability.

Both Blandin and Applicant only indicate that there is a storage center that is responsible for scenario storage which is obvious for the person skilled in the art.

Applicant respectfully submits that the mere mention of data storage with no precise database construction disclosure does not constitute sufficient technological teachings upon which to base a lack of novelty rejection.

In fact, Applicant respectfully submits that essentially all systems that reconstruct and organize data based upon some and/or certain patterns, regardless of whether such patterns are based on Al, machine learning, or another type of matching, require some form of storage to keep, make available and otherwise maintain the data and patterns.

Consequently, such systems would be dysfunctional with no storage and such similarity remains irrelevant as the majority of IT systems use storage for basic operational functions.

The Examiner respectfully disagrees, based in part on the Broadest Reasonable interpretation of the term “storage”.

Regarding dependent claim 9 (reproduced below, amendments underlined)
9.	The system according to claim 6, wherein the application programming is configured to:
issue API calls and webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario;
receive API calls from external service providers; and
trigger actions in the scenario built by the first user upon API calls and webhooks sent by external service providers.

Regarding the novelty-based rejection of claim 9, Applicant respectfully submits that Blandin indicates only an API as a way of communication between systems. Applicant argues that: an API is an application programming interface that can be used in a plurality of different ways.

Applicant argues that Blandin fails to include communication techniques such as API fallbacks, JSON-based communication, or webhooks and rather, Blandin bases all communication purely on API simple native connection.
Applicant argues that: this stands as another important distinction and as such does not disclose all the limitations of the presently claimed invention.

The Applicant is referred to the newly cited prior arts of Smullen and Shanmugam applied in the new rejection of independent claim 6 in view of Smullen and Shanmugam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
05/31/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177